DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 1-11, drawn to an antibody or an antigen binding fragment thereof and a composition thereof, classified, for example, as A61K 2039/505.

Group II.	Claims 12-19, drawn to a method for treating cancer, classified, for example, as A61K 39/39558.

3.	The inventions are distinct, each from the other because of the following reasons:
The invention of Group I is a product, whereas the invention of Group II is a method.	
The invention of Group I and the invention of Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the product as claimed, namely the product can be used in a materially different process of using that product, such as the process of using the antibody to detect the antigen to which the antibody specifically binds.


Since the inventions have been shown to be patentably distinct, each from the other, and because the examination of both could not be made without serious burden, it is proper to restrict each from the other.  See M.P.E.P. § 803.   

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	This application contains claims directed to the following patentably distinct species of the inventions:

	The invention of Group I or Group II:
	
A.	The invention in which the antibody exhibits one or more of the following 

	(a)	It binds to human PD-1; 
(b) 	It binds to monkey PD-1; 
(c) 	It does not bind to mouse PD-1; 
(d) 	It does not cross react with CD28; 
(e) 	It does not cross react with ICOS; 
(f) 	It does not cross react with BTLA; 
(g) 	It does not cross react with CTLA-4; 
(h) 	It inhibits PD-1-PD-L1 interaction; 
(i) 	It inhibits PD-1-PD-L2 interaction; 
(j) 	It induces T cells to release IL-2; 
(k) 	It induces T cells to release IFN; 
(l) 	It does not induce ADCC on PD-1-expressing cells; and 
(m) 	It does not induce CDC on PD-1-expressing cells.

Note:  Applicant must elect a single species of the elected invention by naming one or more of the characteristics listed, to which species the claims shall be restricted if no generic claim is finally held to be allowable.

The invention of Group II:

B.	The invention in which the cancer disease is selected from those listed by claim 13.

Note:  If electing the invention of Group II, Applicant must elect a single species thereof by naming one of the cancer diseases listed, to which species the claims shall be restricted if no generic claim is finally held to be allowable.

C.	The invention in which the method comprises administering at least one of the immunostimulatory antibodies listed by claim 15.

Note:  If electing the invention of Group II, Applicant must elect a single species thereof by naming one or more of the immunostimulatory antibodies listed by claim 15, to which species the claims shall be restricted if no generic claim is finally held to be allowable.

D.	The invention in which the method comprises administering a cytokine listed by claim 17.

Note:  If electing the invention of Group II, Applicant must elect a single species thereof by naming one of the cytokines listed by claim 17, to which species the claims shall be restricted if no generic claim is finally held to be allowable.

E.	The invention in which the method comprises administering one of the costimulatory antibodies listed by claim 19.

Note:  If electing the invention of Group II, Applicant must elect a single species thereof by naming one of the costimulatory antibodies listed by claim 19, to which species the claims shall be restricted if no generic claim is finally held to be allowable.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6, 8-12, 14, 16, and 18 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior 

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

8.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
February 19, 2021